Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 1 of 22




                   Exhibit 2
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 2 of 22



                                                              Certiﬁcate of Analysis
                                                              250MG CBD OIL
                                                              250MG CBD OIL
                                                              Matrix: N/A                                                                                                      Page 1 of 7


    Green Roads                                                                                                                                            SAMPLE:DA90315008-002
    5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 356019
    FL, USA 33314                                                                                                                              Batch#: 356019, Sample Size: 10ml -grams
    (844) 747-3367                                                                                                                                Ordered: 03/15/19 Sampled:03/15/19
    LAURA@GREENROADSWORLD.COM
                                                                                                                                                Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                    Sampling Method: SOP Client Method




  Image                                                    Safety                                                        Cannabinoids
                                                                                                                            Analyte                                 Weight(%)                 mg/g
                                                         Pesticides - Passed                                                D9-THC                                  ND                        ND
                                                         Microbials - Passed                                                THCa                                    ND                        ND
                                                         Mycotoxins - Passed
                                                         Heavy Metals - Passed                                              TOTAL THC                               ND                        ND
                                                         Terpenes - Tested                                                  CBD                                     1.31                      13.16
                                                         Residual-Solvents - Passed
                                                         Filth - NOT Tested                                                 CBDa                                    ND                        ND
                                                         Water Activity - NOT Tested                                        TOTAL CBD                               1.31                      13.16
                                                         Moisture - NOT Tested
                                                                                                                            CBN                                     ND                        ND
                                                                                                                            CBDV                                    ND                        ND
  Cannabinoids                                                                                                              D8-THC                                  ND                        ND
                                                                                                                            THCV                                    ND                        ND
                0.00%                                             1.31%                                                     CBG                                     ND                        ND
               Total THC                                        Total CBD                                                   CBGa                                    ND                        ND
                                                                                                                            CBC                                     ND                        ND
                                                                                                                            TOTAL CANNABINOIDS                      1.31                      13.16



        ND                   ND               1.31             ND                ND               ND                   ND                   ND               ND               ND                ND
    D9-THC                THCa              CBD              CBDa              CBN             CBDV               D8-THC                 THCV              CBG              CBGa              CBC



                                                                       4131 SW 47th AVENUE SUITE
                                                                       1408
                                                                       DAVIE, FL 33314                                                                                 State License # n/a
                                                                       1-954-368-7664                                                                                  ISO Accreditation #
                                                                       info@eviolabsﬂ.com                                                                              97164
                                                                                                                                ___________________
                                                                                                                                Jorge Segredo
                                                                                                                                Lab Director

   This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
   analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
   IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
   Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
   State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 3 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 2 of 7


     Green Roads                                                                                                                                             SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                               Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                 Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                      Sampling Method: SOP Client Method



  Terpenes                                                            Test result %
  alpha-Cedrene                                                       ND
  alpha-Humulene                                                      ND
  alpha-Pinene                                                        ND
  alpha-Terpinene                                                     ND
  beta-Myrcene                                                        ND
  beta-Pinene                                                         ND
  Borneol                                                             ND
  Camphene                                                            ND
  Camphor                                                             ND
  Caryophyllene oxide                                                 ND
  Cedrol                                                              ND
  alpha-Bisabolol                                                     ND
  Isopulegol                                                          ND
  cis-Nerolidol                                                       ND
  3-Carene                                                            ND
  Fenchyl Alcohol                                                     ND
  Hexahydrothymol                                                     ND
  Eucalyptol                                                          ND
  Isoborneol                                                          ND
  Farnesene                                                           ND
  Fenchone                                                            ND
  gamma-Terpinene                                                     ND
  Geraniol                                                            ND
  Geranyl acetate                                                     ND
  Guaiol                                                              ND
  Limonene                                                            ND
  Linalool                                                            ND
  Nerol                                                               ND
  Ocimene                                                             ND
  alpha-Phellandrene                                                  ND
  Pulegone                                                            ND
  Sabinene                                                            ND
  Sabinene hydrate                                                    ND
  Terpineol                                                           ND
  Terpinolene                                                         ND
  trans-Caryophyllene                                                 ND
  trans-Nerolidol                                                     ND
  Valencene                                                           ND
  Total                                                               0




                                                                           4131 SW 47th AVENUE SUITE
                                                                           1408
                                                                           DAVIE, FL 33314                                                                               State License # n/a
                                                                           1-954-368-7664                                                                                ISO Accreditation #
                                                                           info@eviolabsﬂ.com                                                                            97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 4 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 3 of 7


     Green Roads                                                                                                                                             SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                               Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                 Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                      Sampling Method: SOP Client Method




  Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
  Daminozide                              0.02                          1                              ND                            ppm                            Plant growth regulator
  Acephate                                0.01                          0.4                            ND                            ppm                            Insecticide
  Flonicamid                              0.01                          1                              ND                            ppm                            Pyridine Insecticide, Aphicide
  Oxamyl                                  0.01                          1                              ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                    Nematicide
  Methomyl                                0.01                          0.4                            ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                    Metabolite
  Thiamethoxam                            0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide
  Imidacloprid                            0.01                          0.4                            ND                            ppm                            Neonicotinoid Insecticide
  Dimethoate                              0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide, Metabolite
  Acetamiprid                             0.01                          0.2                            ND                            ppm                            Insecticide
  Thiacloprid                             0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide,
                                                                                                                                                                    Molluscicide
  Aldicarb                                0.02                          0.4                            ND                            ppm                            Insecticide, Nematicide
  Dichlorvos                              0.05                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide, Metabolite
  Propoxur                                0.01                          0.2                            ND                            ppm                            Carbamate Insecticide, Acaricide
  Carbofuran                              0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
  Carbaryl                                0.01                          0.2                            ND                            ppm                            Insecticide
  Imazalil                                0.01                          0.2                            ND                            ppm                            Imidazole Fungicide
  Metalaxyl                               0.01                          0.2                            ND                            ppm                            Phenylamide Fungicide
  Chlorantraniliprole                     0.01                          0.2                            ND                            ppm                            Insecticide
  Phosmet                                 0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide
  Spiroxamine                             0.01                          0.4                            ND                            ppm                            Morpholine Fungicide
  Naled                                   0.01                          0.5                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide
  Methiocarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide,
                                                                                                                                                                    Molluscicide, Bird repellent
  Azoxystrobin                            0.01                          0.2                            ND                            ppm                            Fungicide
  Paclobutrazol                           0.01                          0.4                            ND                            ppm                            Triazole Plant growth regulator;
                                                                                                                                                                    Fungicide
  Malathion                               0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide
  Myclobutanil                            0.01                          0.2                            ND                            ppm                            Triazole Fungicide
  Bifenazate                              0.01                          0.2                            ND                            ppm                            Insecticide
  Spirotetramat                           0.02                          0.2                            ND                            ppm                            Tetramic acid Insecticide
  Ethoprophos                             0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
  Fenoxycarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide
  Kresoxim-methyl                         0.01                          0.4                            ND                            ppm                            Strobilurin Fungicide, Bactericide
  Tebuconazole                            0.01                          0.4                            ND                            ppm                            Triazole Fungicide
  Diazanon                                0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide, Repellent




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408
                                                                         DAVIE, FL 33314                                                                                 State License # n/a
                                                                         1-954-368-7664                                                                                  ISO Accreditation #
                                                                         info@eviolabsﬂ.com                                                                              97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 5 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 4 of 7


     Green Roads                                                                                                                                             SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                               Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                 Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                      Sampling Method: SOP Client Method




  Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
  Propiconazole                           0.01                          0.4                            ND                            ppm                            Triazole Fungicide
  Clofentezine                            0.01                          0.2                            ND                            ppm                            Tetrazine Acaricide
  Spinosad (Spinosyn A)                   0.01                          0.2                            ND                            ppm                            Insecticide
  Prallethrin                             0.05                          0.2                            ND                            ppm                            Synthetic pyrethroid Insecticide
  Triﬂoxystrobin                          0.01                          0.2                            ND                            ppm                            Strobilurin Fungicide
  Piperonyl butoxide                      0.01                          3                              ND                            ppm                            Cyclic aromatic; Performance
                                                                                                                                                                    enhancer, Synergist
  Chlorpyrifos                            0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide
  Hexythiazox                             0.01                          1                              ND                            ppm                            Carboxamide Acaricide
  Etoxazole                               0.01                          0.2                            ND                            ppm                            Diphenyl oxazoline Acaricide
  Spiromesifen                            0.01                          0.2                            ND                            ppm                            Tetronic acid Insecticide
  Pyrethrins (Pyrethrin I)                0.01                          1                              ND                            ppm                            Insecticide
  Fenpyroximate                           0.01                          0.4                            ND                            ppm                            Pyrazolium Acaricide, Insecticide
  Pyridaben                               0.01                          0.2                            ND                            ppm                            Pyridazinone Insecticide, Acaricide
  Permethrins                             0.05                          0.2                            ND                            ppm                            Pyrethroid Insecticide
  Abamectin B1a                           0.02                          0.5                            ND                            ppm                            Insecticide
  Etofenprox                              0.01                          0.4                            ND                            ppm                            Pyrethroid Insecticide
  Bifenthrin                              0.01                          0.2                            ND                            ppm                            Acaricide, Insecticide
  Fludioxonil                             0.01                          0.4                            ND                            ppm                            Phenylpyrrole Fungicide
  Fipronil                                0.02                          0.4                            ND                            ppm                            Phenylpyrazole Insecticide
  Cypermethrin                            0.02                          1                              ND                            ppm                            Pyrethroid Insecticide, Veterinary
                                                                                                                                                                    substance
  Mevinphos                               0.01                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                    Acaricide
  Dimethomorph                            0.01                          0.1                            ND                            ppm                            Morpholine Fungicide
  Fenhexamid                              0.01                          0.1                            ND                            ppm                            Hydroxyanilide Fungicide
  Coumaphos                               0.01                          0.2                            ND                            ppm                            Insecticide
  Spinosad (Spinosyn D)                   0.01                          0.2                            ND                            ppm                            Insecticide




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408
                                                                         DAVIE, FL 33314                                                                                 State License # n/a
                                                                         1-954-368-7664                                                                                  ISO Accreditation #
                                                                         info@eviolabsﬂ.com                                                                              97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 6 of 22



                                                               Certiﬁcate of Analysis
                                                               250MG CBD OIL
                                                               250MG CBD OIL
                                                               Matrix: N/A                                                                                                      Page 5 of 7


     Green Roads                                                                                                                                            SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                              Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                 Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                     Sampling Method: SOP Client Method




  Residual solvent                                                               Action Level(ppm)                                  Pass/Fail                                Results(ppm)
  Hexanes (2,3-dimethylbutane)                                                   290                                                Pass                                     ND
  1,4-Dioxane                                                                    380                                                Pass                                     ND
  Pentanes (iso-pentane)                                                         5000                                               Pass                                     ND
  Pentanes (neo-pentane)                                                         5000                                               Pass                                     ND
  Butanes (iso-butane)                                                           5000                                               Pass                                     ND
  2-Butanol                                                                      5000                                               Pass                                     ND
  2-Ethoxyethanol                                                                160                                                Pass                                     ND
  2-Propanol                                                                     5000                                               Pass                                     ND
  Acetone                                                                        5000                                               Pass                                     ND
  Acetonitrile                                                                   410                                                Pass                                     ND
  Benzene                                                                        2                                                  Pass                                     ND
  Butanes (n-butane)                                                             5000                                               Pass                                     ND
  Cyclohexane                                                                    3880                                               Pass                                     ND
  Dichloromethane                                                                600                                                Pass                                     ND
  Hexanes (2,2-dimethylbutane)                                                   290                                                Pass                                     ND
  Xylenes-O (1,2-dimethylbenzene)                                                2170                                               Pass                                     ND
  Xylenes-M (1,3-dimethylbenzene)                                                2170                                               Pass                                     ND
  Xylenes-P (1,4-dimethylbenzene)                                                2170                                               Pass                                     ND
  Ethanol                                                                        5000                                               Pass                                     ND
  Ethyl acetate                                                                  5000                                               Pass                                     ND
  Ethylbenzene                                                                   2170                                               Pass                                     ND
  Ethyl ether                                                                    5000                                               Pass                                     ND
  Ethylene Oxide                                                                 50                                                 Pass                                     ND
  Heptane                                                                        5000                                               Pass                                     ND
  n-Hexane                                                                       290                                                Pass                                     ND
  Isopropyl acetate                                                              5000                                               Pass                                     ND
  Methanol                                                                       3000                                               Pass                                     ND
  Hexanes (2-methylpentane)                                                      290                                                Pass                                     ND
  Hexanes (3-methylpentane)                                                      290                                                Pass                                     ND
  Pentanes (n-pentane)                                                           5000                                               Pass                                     ND
  Propane                                                                        5000                                               Pass                                     ND
  Tetrahydrofuran                                                                720                                                Pass                                     ND
  Toluene                                                                        1068                                               Pass                                     ND
  Xylenes                                                                        2170                                               Pass                                     ND




                                                                        4131 SW 47th AVENUE SUITE
                                                                        1408
                                                                        DAVIE, FL 33314                                                                                 State License # n/a
                                                                        1-954-368-7664                                                                                  ISO Accreditation #
                                                                        info@eviolabsﬂ.com                                                                              97164
                                                                                                                                 ___________________
                                                                                                                                 Jorge Segredo
                                                                                                                                 Lab Director

    This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
    analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
    IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
    Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
    State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 7 of 22



                                                               Certiﬁcate of Analysis
                                                               250MG CBD OIL
                                                               250MG CBD OIL
                                                               Matrix: N/A                                                                                                      Page 6 of 7


     Green Roads                                                                                                                                            SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                              Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                 Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                     Sampling Method: SOP Client Method



  Cannabinoid Proﬁle Test Result-Analysis Method :SOP.T.40.020, SOP.T.30.050                                                        Analytical Batch:DA002181
  Reagent LOT ID                                             Dilution                                           Consumables Id
  031219.R10                                                 10                                                 18G02C0-155
  031819.R01                                                                                                    U1AX005180181025
  031419.R10                                                                                                    850C4-850AK
  031419.R09                                                                                                    840C6-840H
  Full spectrum cannabinoid analysis utilizing High Performance Liquid Chromatography with UV detection (HPLC-UV). (Method: SOP.T.30.050 for sample prep and Shimadzu High
  Sensitivity Method SOP.T.40.020 for analysis. LOQ for all cannabinoids is 1 mg/L).
  Mycotoxin Analysis-Analysis Method :SOP.T.30.065, SOP.T.40.065                                                                    Analytical Batch:DA002178
  Analyte                                                  Results                                               Action Level
  Aﬂatoxin G2                                              ND                                                    0.02
  Aﬂatoxin G1                                              ND                                                    0.02
  Aﬂatoxin B2                                              ND                                                    0.02
  Aﬂatoxin B1                                              ND                                                    0.02
  Ochratoxin A+                                            ND                                                    0.02
  Aﬂatoxins B1, B2, G1, G2, and Ochratoxins A testing using LC-MS. (Method: SOP.T.30.065 for Sample Preparation and SOP.T40.065 Procedure for Mycotoxins Quantiﬁcation
  Using LCMS. LOQ 1.0 ppb). Total Aﬂatoxins (Aﬂotoxin B1, B2, G1, G2) must be <20µg/Kg. Ochratoxins must be <20µg/Kg.
  Micro Analysis-Analysis method :SOP.T.40.043                                                                                      Analytical Batch: DA002191
  Pathogens                                                                                   Results
  Aspergillus_terreus_1J2                                                                     not present in 1 gram.
  Aspergillus_niger                                                                           not present in 1 gram.
  Aspergillus_fumigatus                                                                       not present in 1 gram.
  Aspergillus_ﬂavus                                                                           not present in 1 gram.
  Salmonella_speciﬁc_gene                                                                     not present in 1 gram.
  Escherichia_coli_Shigella_spp_                                                              not present in 1 gram.
  Microbiological testing for Fungal and Bacterial Identiﬁcation via Polymerase Chain Reaction (PCR) method consisting of sample DNA ampliﬁed via tandem Polymerase Chain
  Reaction (PCR) as a crude lysate which avoids puriﬁcation. (Method SOP.T.40.043) If a pathogenic Escherichia Coli, Salmonella, Aspergillus fumigatus, Aspergillus ﬂavus,
  Aspergillus niger, or Aspergillus terreus is detected in 1g of a sample, the sample fails the microbiological-impurity testing.




                                                                        4131 SW 47th AVENUE SUITE
                                                                        1408
                                                                        DAVIE, FL 33314                                                                                 State License # n/a
                                                                        1-954-368-7664                                                                                  ISO Accreditation #
                                                                        info@eviolabsﬂ.com                                                                              97164
                                                                                                                                 ___________________
                                                                                                                                 Jorge Segredo
                                                                                                                                 Lab Director

    This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
    analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
    IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
    Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
    State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 8 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 7 of 7


     Green Roads                                                                                                                                             SAMPLE:DA90315008-002
     5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 356019
     FL, USA 33314                                                                                                                               Batch#: 356019, Sample Size: 10ml -grams
     (844) 747-3367                                                                                                                                 Ordered: 03/15/19 Sampled:03/15/19
     LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/20/19 Expires: 03/20/20
                                                                                                                                                      Sampling Method: SOP Client Method



  Pesticide Analysis-Analysis Method:SOP.T.30.065, SOP.T.40.065                                                                                 Analytical Batch :DA002177
  Reagent LOT/ID                                                        Dilution                                            Consumables ID
  031819.R02                                                            1                                                   18G02C0-155
                                                                                                                            U1AX005180181025
  Pesticide screen is performed using LC-MS which can screen down to below single digit ppb concentrations for regulated Pesticides. Currently we analyze for 57 Pesticides.
  (Method: SOP.T.30.065 Sample Preparation for Pesticides Analysis via LCMSMS and SOP.T40.065 Procedure for Pesticide Quantiﬁcation Using LCMS).
  Heavy Metals Analysis-Analysis-Method:SOP.T.40.050, SOP.T.30.052                                                                              Analytical Batch: DA002176
  Reagent LOT/ID                                              Dilution                                                   Consumables ID
  031819.R18                                                  50
  031819.R20
  011519.01
  031819.R21
  031819.R22
  021319.R15
  031219.R17
  031819.R23
  031819.R24
  031819.R25
  031819.R27
  030619.01
  Heavy Metals screening is performed using ICP-MS (Inductively Coupled Plasma – Mass Spectrometer) which can screen down to below single digit ppb concentrations for
  regulated heavy metals using Method SOP.T.30.052 Sample Preparation for Heavy Metals Analysis via ICP-MS and SOP.T.40.050 Heavy Metals Analysis via ICP-MS.
  Metal                                                    Result                                                  Action-Level
  Arsenic                                                  ND                                                      1.500
  Cadmium                                                  ND                                                      0.500
  Lead                                                     ND                                                      0.500
  Mercury                                                  ND                                                      3
  Abbreviation:ppm=Parts Per Million
  Residual SolventsAnalysis Method:SOP.T.40.032                                                                                      Analytical Batch :DA002198
  Residual solvents screening is performed using GC-MS which can detect below single digit ppm concentrations. Currently we analyze for 34 Residual solvents. (Method:
  SOP.T.30.042 Residual Solvents Analysis via GC-MS).
  Terpenes screening-Analysis-Method:SOP.T.40.090                                                                                    Analytical Batch :DA002195
  Terpenoid proﬁle screening is performed using GC-MS with Liquid Injection (Gas Chromatography – Mass Spectrometer) which can screen 38 terpenes using Method
  SOP.T.40.091 Terpenoid Analysis Via GC-MS/MS.




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408
                                                                         DAVIE, FL 33314                                                                                 State License # n/a
                                                                         1-954-368-7664                                                                                  ISO Accreditation #
                                                                         info@eviolabsﬂ.com                                                                              97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 9 of 22



                                                              Certiﬁcate of Analysis
                                                              250MG CBD OIL
                                                              250MG CBD OIL
                                                              Matrix: N/A                                                                                                      Page 1 of 7


    Green Roads                                                                                                                                            SAMPLE:DA90411008-001
    5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 375319
    FL, USA 33314                                                                                                                              Batch#: 375319, Sample Size: 10ml -grams
    (844) 747-3367                                                                                                                                Ordered: 04/11/19 Sampled:04/11/19
    LAURA@GREENROADSWORLD.COM
                                                                                                                                                Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                    Sampling Method: SOP Client Method




  Image                                                    Safety                                                        Cannabinoids
                                                                                                                            Analyte                                 Weight(%)                 mg/g
                                                         Pesticides - Passed                                                D9-THC                                  ND                        ND
                                                         Microbials - Passed                                                THCa                                    ND                        ND
                                                         Mycotoxins - Passed
                                                         Heavy Metals - Passed                                              TOTAL THC                               ND                        ND
                                                         Terpenes - Tested                                                  CBD                                     1.375                     13.75
                                                         Residual-Solvents - Passed
                                                         Filth - NOT Tested                                                 CBDa                                    ND                        ND
                                                         Water Activity - NOT Tested                                        TOTAL CBD                               1.375                     13.75
                                                         Moisture - NOT Tested
                                                                                                                            CBN                                     ND                        ND
                                                                                                                            CBDV                                    ND                        ND
  Cannabinoids                                                                                                              D8-THC                                  ND                        ND
                                                                                                                            THCV                                    ND                        ND
                0.00%                                            1.375%                                                     CBG                                     ND                        ND
               Total THC                                        Total CBD                                                   CBGa                                    ND                        ND
                                                                                                                            CBC                                     ND                        ND
                                                                                                                            TOTAL CANNABINOIDS                      1.375                     13.75



        ND                   ND               1.375             ND               ND               ND                   ND                   ND               ND                ND               ND

    D9-THC                THCa               CBD             CBDa              CBN              CBDV               D8-THC                THCV               CBG             CBGa              CBC




                                                                       4131 SW 47th AVENUE SUITE
                                                                       1408
                                                                       DAVIE, FL 33314                                                                                 State License # n/a
                                                                       1-954-368-7664                                                                                  ISO Accreditation #
                                                                       info@eviolabsﬂ.com                                                                              97164
                                                                                                                                ___________________
                                                                                                                                Jorge Segredo
                                                                                                                                Lab Director

   This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
   analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
   IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
   Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
   State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 10 of 22



                                                                 Certiﬁcate of Analysis
                                                                 250MG CBD OIL
                                                                 250MG CBD OIL
                                                                 Matrix: N/A                                                                                                      Page 2 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                               Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                 Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                       Sampling Method: SOP Client Method



   Terpenes                                                            Test result %
   alpha-Cedrene                                                       ND
   alpha-Humulene                                                      ND
   alpha-Pinene                                                        ND
   alpha-Terpinene                                                     ND
   beta-Myrcene                                                        ND
   beta-Pinene                                                         ND
   Borneol                                                             ND
   Camphene                                                            ND
   Camphor                                                             ND
   Caryophyllene oxide                                                 ND
   Cedrol                                                              ND
   alpha-Bisabolol                                                     ND
   Isopulegol                                                          ND
   cis-Nerolidol                                                       ND
   3-Carene                                                            ND
   Fenchyl Alcohol                                                     ND
   Hexahydrothymol                                                     ND
   Eucalyptol                                                          ND
   Isoborneol                                                          ND
   Farnesene                                                           ND
   Fenchone                                                            ND
   gamma-Terpinene                                                     ND
   Geraniol                                                            ND
   Geranyl acetate                                                     ND
   Guaiol                                                              ND
   Limonene                                                            ND
   Linalool                                                            ND
   Nerol                                                               ND
   Ocimene                                                             ND
   alpha-Phellandrene                                                  ND
   Pulegone                                                            ND
   Sabinene                                                            ND
   Sabinene hydrate                                                    ND
   Terpineol                                                           ND
   Terpinolene                                                         ND
   trans-Caryophyllene                                                 ND
   trans-Nerolidol                                                     ND
   Valencene                                                           ND
   Total                                                               0




                                                                            4131 SW 47th AVENUE SUITE
                                                                            1408
                                                                            DAVIE, FL 33314                                                                               State License # n/a
                                                                            1-954-368-7664                                                                                ISO Accreditation #
                                                                            info@eviolabsﬂ.com                                                                            97164
                                                                                                                                   ___________________
                                                                                                                                   Jorge Segredo
                                                                                                                                   Lab Director

      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 11 of 22



                                                                 Certiﬁcate of Analysis
                                                                 250MG CBD OIL
                                                                 250MG CBD OIL
                                                                 Matrix: N/A                                                                                                      Page 3 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                               Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                 Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                       Sampling Method: SOP Client Method




   Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
   Daminozide                              0.02                          1                              ND                            ppm                            Plant growth regulator
   Acephate                                0.01                          0.4                            ND                            ppm                            Insecticide
   Flonicamid                              0.01                          1                              ND                            ppm                            Pyridine Insecticide, Aphicide
   Oxamyl                                  0.01                          1                              ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                     Nematicide
   Methomyl                                0.01                          0.4                            ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                     Metabolite
   Thiamethoxam                            0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide
   Imidacloprid                            0.01                          0.4                            ND                            ppm                            Neonicotinoid Insecticide
   Dimethoate                              0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Metabolite
   Acetamiprid                             0.01                          0.2                            ND                            ppm                            Insecticide
   Thiacloprid                             0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide,
                                                                                                                                                                     Molluscicide
   Aldicarb                                0.02                          0.4                            ND                            ppm                            Insecticide, Nematicide
   Dichlorvos                              0.05                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Metabolite
   Propoxur                                0.01                          0.2                            ND                            ppm                            Carbamate Insecticide, Acaricide
   Carbofuran                              0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
   Carbaryl                                0.01                          0.2                            ND                            ppm                            Insecticide
   Imazalil                                0.01                          0.2                            ND                            ppm                            Imidazole Fungicide
   Metalaxyl                               0.01                          0.2                            ND                            ppm                            Phenylamide Fungicide
   Chlorantraniliprole                     0.01                          0.2                            ND                            ppm                            Insecticide
   Phosmet                                 0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Spiroxamine                             0.01                          0.4                            ND                            ppm                            Morpholine Fungicide
   Naled                                   0.01                          0.5                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Methiocarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide,
                                                                                                                                                                     Molluscicide, Bird repellent
   Azoxystrobin                            0.01                          0.2                            ND                            ppm                            Fungicide
   Paclobutrazol                           0.01                          0.4                            ND                            ppm                            Triazole Plant growth regulator;
                                                                                                                                                                     Fungicide
   Malathion                               0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Myclobutanil                            0.01                          0.2                            ND                            ppm                            Triazole Fungicide
   Bifenazate                              0.01                          0.2                            ND                            ppm                            Insecticide
   Spirotetramat                           0.02                          0.2                            ND                            ppm                            Tetramic acid Insecticide
   Ethoprophos                             0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
   Fenoxycarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide
   Kresoxim-methyl                         0.01                          0.4                            ND                            ppm                            Strobilurin Fungicide, Bactericide
   Tebuconazole                            0.01                          0.4                            ND                            ppm                            Triazole Fungicide
   Diazanon                                0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Repellent




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408
                                                                          DAVIE, FL 33314                                                                                 State License # n/a
                                                                          1-954-368-7664                                                                                  ISO Accreditation #
                                                                          info@eviolabsﬂ.com                                                                              97164
                                                                                                                                   ___________________
                                                                                                                                   Jorge Segredo
                                                                                                                                   Lab Director

      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 12 of 22



                                                                 Certiﬁcate of Analysis
                                                                 250MG CBD OIL
                                                                 250MG CBD OIL
                                                                 Matrix: N/A                                                                                                      Page 4 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                               Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                 Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                       Sampling Method: SOP Client Method




   Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
   Propiconazole                           0.01                          0.4                            ND                            ppm                            Triazole Fungicide
   Clofentezine                            0.01                          0.2                            ND                            ppm                            Tetrazine Acaricide
   Spinosad (Spinosyn A)                   0.01                          0.2                            ND                            ppm                            Insecticide
   Prallethrin                             0.05                          0.2                            ND                            ppm                            Synthetic pyrethroid Insecticide
   Triﬂoxystrobin                          0.01                          0.2                            ND                            ppm                            Strobilurin Fungicide
   Piperonyl butoxide                      0.01                          3                              ND                            ppm                            Cyclic aromatic; Performance
                                                                                                                                                                     enhancer, Synergist
   Chlorpyrifos                            0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide
   Hexythiazox                             0.01                          1                              ND                            ppm                            Carboxamide Acaricide
   Etoxazole                               0.01                          0.2                            ND                            ppm                            Diphenyl oxazoline Acaricide
   Spiromesifen                            0.01                          0.2                            ND                            ppm                            Tetronic acid Insecticide
   Pyrethrins (Pyrethrin I)                0.01                          1                              ND                            ppm                            Insecticide
   Fenpyroximate                           0.01                          0.4                            ND                            ppm                            Pyrazolium Acaricide, Insecticide
   Pyridaben                               0.01                          0.2                            ND                            ppm                            Pyridazinone Insecticide, Acaricide
   Permethrins                             0.05                          0.2                            ND                            ppm                            Pyrethroid Insecticide
   Abamectin B1a                           0.02                          0.5                            ND                            ppm                            Insecticide
   Etofenprox                              0.01                          0.4                            ND                            ppm                            Pyrethroid Insecticide
   Bifenthrin                              0.01                          0.2                            ND                            ppm                            Acaricide, Insecticide
   Fludioxonil                             0.01                          0.4                            ND                            ppm                            Phenylpyrrole Fungicide
   Fipronil                                0.02                          0.4                            ND                            ppm                            Phenylpyrazole Insecticide
   Cypermethrin                            0.02                          1                              ND                            ppm                            Pyrethroid Insecticide, Veterinary
                                                                                                                                                                     substance
   Mevinphos                               0.01                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Dimethomorph                            0.01                          0.1                            ND                            ppm                            Morpholine Fungicide
   Coumaphos                               0.01                          0.2                            ND                            ppm                            Insecticide
   Spinosad (Spinosyn D)                   0.01                          0.2                            ND                            ppm                            Insecticide




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408
                                                                          DAVIE, FL 33314                                                                                 State License # n/a
                                                                          1-954-368-7664                                                                                  ISO Accreditation #
                                                                          info@eviolabsﬂ.com                                                                              97164
                                                                                                                                   ___________________
                                                                                                                                   Jorge Segredo
                                                                                                                                   Lab Director

      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 13 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 5 of 7


      Green Roads                                                                                                                                            SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                              Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                      Sampling Method: SOP Client Method




   Residual solvent                                                               Action Level(ppm)                                  Pass/Fail                                Results(ppm)
   Hexanes (2,3-dimethylbutane)                                                   290                                                Pass                                     ND
   1,4-Dioxane                                                                    380                                                Pass                                     ND
   Pentanes (iso-pentane)                                                         5000                                               Pass                                     ND
   Pentanes (neo-pentane)                                                         5000                                               Pass                                     ND
   Butanes (iso-butane)                                                           5000                                               Pass                                     ND
   2-Butanol                                                                      5000                                               Pass                                     ND
   2-Ethoxyethanol                                                                160                                                Pass                                     ND
   2-Propanol                                                                     5000                                               Pass                                     ND
   Acetone                                                                        5000                                               Pass                                     ND
   Acetonitrile                                                                   410                                                Pass                                     ND
   Benzene                                                                        2                                                  Pass                                     ND
   Butanes (n-butane)                                                             5000                                               Pass                                     ND
   Cyclohexane                                                                    3880                                               Pass                                     ND
   Dichloromethane                                                                600                                                Pass                                     ND
   Hexanes (2,2-dimethylbutane)                                                   290                                                Pass                                     ND
   Xylenes-O (1,2-dimethylbenzene)                                                2170                                               Pass                                     ND
   Xylenes-M (1,3-dimethylbenzene)                                                2170                                               Pass                                     ND
   Xylenes-P (1,4-dimethylbenzene)                                                2170                                               Pass                                     ND
   Ethanol                                                                        5000                                               Pass                                     ND
   Ethyl acetate                                                                  5000                                               Pass                                     ND
   Ethylbenzene                                                                   2170                                               Pass                                     ND
   Ethyl ether                                                                    5000                                               Pass                                     ND
   Ethylene Oxide                                                                 50                                                 Pass                                     ND
   Heptane                                                                        5000                                               Pass                                     ND
   n-Hexane                                                                       290                                                Pass                                     ND
   Isopropyl acetate                                                              5000                                               Pass                                     ND
   Methanol                                                                       3000                                               Pass                                     ND
   Hexanes (2-methylpentane)                                                      290                                                Pass                                     ND
   Hexanes (3-methylpentane)                                                      290                                                Pass                                     ND
   Pentanes (n-pentane)                                                           5000                                               Pass                                     ND
   Propane                                                                        5000                                               Pass                                     ND
   Tetrahydrofuran                                                                720                                                Pass                                     ND
   Toluene                                                                        1068                                               Pass                                     ND
   Xylenes                                                                        2170                                               Pass                                     ND




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408
                                                                         DAVIE, FL 33314                                                                                 State License # n/a
                                                                         1-954-368-7664                                                                                  ISO Accreditation #
                                                                         info@eviolabsﬂ.com                                                                              97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 14 of 22



                                                                Certiﬁcate of Analysis
                                                                250MG CBD OIL
                                                                250MG CBD OIL
                                                                Matrix: N/A                                                                                                      Page 6 of 7


      Green Roads                                                                                                                                            SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                              Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                      Sampling Method: SOP Client Method



   Cannabinoid Proﬁle Test Result-Analysis Method :SOP.T.40.020, SOP.T.30.050                                                        Analytical Batch:DA002719
   Reagent LOT ID                                             Dilution                                           Consumables Id
   041119.R09                                                 10                                                 180711
   041119.R08                                                                                                    SFN-BX-1025
   041219.R02                                                                                                    850C4-850AK
   041219.R01                                                                                                    840C6-840H
   Full spectrum cannabinoid analysis utilizing High Performance Liquid Chromatography with UV detection (HPLC-UV). (Method: SOP.T.30.050 for sample prep and Shimadzu High
   Sensitivity Method SOP.T.40.020 for analysis. LOQ for all cannabinoids is 1 mg/L).
   Mycotoxin Analysis-Analysis Method :SOP.T.30.065, SOP.T.40.065                                                                    Analytical Batch:DA002717
   Analyte                                                  Results                                               Action Level
   Aﬂatoxin G2                                              ND                                                    0.02
   Aﬂatoxin G1                                              ND                                                    0.02
   Aﬂatoxin B2                                              ND                                                    0.02
   Aﬂatoxin B1                                              ND                                                    0.02
   Ochratoxin A+                                            ND                                                    0.02
   Aﬂatoxins B1, B2, G1, G2, and Ochratoxins A testing using LC-MS. (Method: SOP.T.30.065 for Sample Preparation and SOP.T40.065 Procedure for Mycotoxins Quantiﬁcation
   Using LCMS. LOQ 1.0 ppb). Total Aﬂatoxins (Aﬂotoxin B1, B2, G1, G2) must be <20µg/Kg. Ochratoxins must be <20µg/Kg.
   Micro Analysis-Analysis method :SOP.T.40.043                                                                                      Analytical Batch: DA002721
   Pathogens                                                                                   Results
   Aspergillus_terreus_1J2                                                                     not present in 1 gram.
   Aspergillus_niger                                                                           not present in 1 gram.
   Aspergillus_fumigatus                                                                       not present in 1 gram.
   Aspergillus_ﬂavus                                                                           not present in 1 gram.
   Salmonella_speciﬁc_gene                                                                     not present in 1 gram.
   Escherichia_coli_Shigella_spp_                                                              not present in 1 gram.
   Microbiological testing for Fungal and Bacterial Identiﬁcation via Polymerase Chain Reaction (PCR) method consisting of sample DNA ampliﬁed via tandem Polymerase Chain
   Reaction (PCR) as a crude lysate which avoids puriﬁcation. (Method SOP.T.40.043) If a pathogenic Escherichia Coli, Salmonella, Aspergillus fumigatus, Aspergillus ﬂavus,
   Aspergillus niger, or Aspergillus terreus is detected in 1g of a sample, the sample fails the microbiological-impurity testing.




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408
                                                                         DAVIE, FL 33314                                                                                 State License # n/a
                                                                         1-954-368-7664                                                                                  ISO Accreditation #
                                                                         info@eviolabsﬂ.com                                                                              97164
                                                                                                                                  ___________________
                                                                                                                                  Jorge Segredo
                                                                                                                                  Lab Director

     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 15 of 22



                                                                 Certiﬁcate of Analysis
                                                                 250MG CBD OIL
                                                                 250MG CBD OIL
                                                                 Matrix: N/A                                                                                                      Page 7 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90411008-001
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 375319
      FL, USA 33314                                                                                                                               Batch#: 375319, Sample Size: 10ml -grams
      (844) 747-3367                                                                                                                                 Ordered: 04/11/19 Sampled:04/11/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 04/15/19 Expires: 04/15/20
                                                                                                                                                       Sampling Method: SOP Client Method



   Pesticide Analysis-Analysis Method:SOP.T.30.065, SOP.T.40.065                                                                                 Analytical Batch :DA002714
   Reagent LOT/ID                                                        Dilution                                            Consumables ID
   040419.R04                                                            1                                                   180711
                                                                                                                             SFN-BX-1025
   Pesticide screen is performed using LC-MS which can screen down to below single digit ppb concentrations for regulated Pesticides. Currently we analyze for 57 Pesticides.
   (Method: SOP.T.30.065 Sample Preparation for Pesticides Analysis via LCMSMS and SOP.T40.065 Procedure for Pesticide Quantiﬁcation Using LCMS).
   Heavy Metals Analysis-Analysis-Method:SOP.T.40.050, SOP.T.30.052                                                                              Analytical Batch: DA002713
   Reagent LOT/ID                                              Dilution                                                   Consumables ID
   041019.R21                                                  50
   041119.R10
   041019.R19
   011519.01
   041219.R03
   041219.R04
   040819.R38
   040519.R23
   041219.R05
   041219.R06
   041219.R07
   041219.R08
   032519.R11
   040119.02
   Heavy Metals screening is performed using ICP-MS (Inductively Coupled Plasma – Mass Spectrometer) which can screen down to below single digit ppb concentrations for
   regulated heavy metals using Method SOP.T.30.052 Sample Preparation for Heavy Metals Analysis via ICP-MS and SOP.T.40.050 Heavy Metals Analysis via ICP-MS.
   Metal                                                    Result                                                  Action-Level
   Arsenic                                                  ND                                                      1.500
   Cadmium                                                  ND                                                      0.500
   Lead                                                     ND                                                      0.500
   Mercury                                                  ND                                                      3
   Abbreviation:ppm=Parts Per Million
   Residual SolventsAnalysis Method:SOP.T.40.032                                                                                      Analytical Batch :DA002739
   Residual solvents screening is performed using GC-MS which can detect below single digit ppm concentrations. Currently we analyze for 34 Residual solvents. (Method:
   SOP.T.30.042 Residual Solvents Analysis via GC-MS).
   Terpenes screening-Analysis-Method:SOP.T.40.090                                                                                    Analytical Batch :DA002732
   Terpenoid proﬁle screening is performed using GC-MS with Liquid Injection (Gas Chromatography – Mass Spectrometer) which can screen 38 terpenes using Method
   SOP.T.40.091 Terpenoid Analysis Via GC-MS/MS.




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408
                                                                          DAVIE, FL 33314                                                                                 State License # n/a
                                                                          1-954-368-7664                                                                                  ISO Accreditation #
                                                                          info@eviolabsﬂ.com                                                                              97164
                                                                                                                                   ___________________
                                                                                                                                   Jorge Segredo
                                                                                                                                   Lab Director

      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 16 of 22



                                                               Certiﬁcate of Analysis
                                                               300MG RELAX BEARS
                                                               300MG RELAX BEARS
                                                               Matrix: N/A                                                                                                      Page 1 of 7


    Green Roads                                                                                                                                             SAMPLE:DA90321005-002
    5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 182318
    FL, USA 33314                                                                                                                                Batch#: 182318, Sample Size: N/A -grams
    (844) 747-3367                                                                                                                                 Ordered: 03/20/19 Sampled:03/20/19
    LAURA@GREENROADSWORLD.COM
                                                                                                                                                 Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                     Sampling Method: SOP Client Method




   Image                                                    Safety                                                         Cannabinoids
                                                                                                                             Analyte                                 Weight(%)                 mg/g
                                                          Pesticides - Passed                                                D9-THC                                  ND                        ND
                                                          Microbials - Passed                                                THCa                                    ND                        ND
                                                          Mycotoxins - Passed
                                                          Heavy Metals - Passed                                              TOTAL THC                               ND                        ND
                                                          Terpenes - Tested                                                  CBD                                     0.49                      4.97
                                                          Residual-Solvents - Passed
                                                          Filth - NOT Tested                                                 CBDa                                    ND                        ND
                                                          Water Activity - NOT Tested                                        TOTAL CBD                               0.49                      4.97
                                                          Moisture - NOT Tested
                                                                                                                             CBN                                     ND                        ND
                                                                                                                             CBDV                                    ND                        ND
   Cannabinoids                                                                                                              D8-THC                                  ND                        ND
                                                                                                                             THCV                                    ND                        ND
                 0.00%                                             0.49%                                                     CBG                                     ND                        ND
                Total THC                                        Total CBD                                                   CBGa                                    ND                        ND
                                                                                                                             CBC                                     ND                        ND
                                                                                                                             TOTAL CANNABINOIDS                      0.49                      4.97



         ND                   ND               0.49             ND                ND               ND                   ND                   ND               ND               ND                ND
    D9-THC                 THCa              CBD              CBDa              CBN             CBDV               D8-THC                 THCV              CBG              CBGa              CBC



                                                                        4131 SW 47th AVENUE SUITE
                                                                        1408                                                     ___________________                    State License # n/a
                                                                        DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                        1-954-368-7664                                           Lab Director                           97164
                                                                        info@eviolabsﬂ.com
    This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
    analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
    IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
    Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
    State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 17 of 22



                                                                 Certiﬁcate of Analysis
                                                                 300MG RELAX BEARS
                                                                 300MG RELAX BEARS
                                                                 Matrix: N/A                                                                                                      Page 2 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                                Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                 Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                       Sampling Method: SOP Client Method



   Terpenes                                                            Test result %
   alpha-Cedrene                                                       ND
   alpha-Humulene                                                      ND
   alpha-Pinene                                                        ND
   alpha-Terpinene                                                     ND
   beta-Myrcene                                                        ND
   beta-Pinene                                                         ND
   Borneol                                                             ND
   Camphene                                                            ND
   Camphor                                                             ND
   Caryophyllene oxide                                                 ND
   Cedrol                                                              ND
   alpha-Bisabolol                                                     ND
   Isopulegol                                                          ND
   cis-Nerolidol                                                       ND
   3-Carene                                                            ND
   Fenchyl Alcohol                                                     ND
   Hexahydrothymol                                                     ND
   Eucalyptol                                                          ND
   Isoborneol                                                          ND
   Farnesene                                                           ND
   Fenchone                                                            ND
   gamma-Terpinene                                                     ND
   Geraniol                                                            ND
   Geranyl acetate                                                     ND
   Guaiol                                                              ND
   Limonene                                                            ND
   Linalool                                                            ND
   Nerol                                                               ND
   Ocimene                                                             ND
   alpha-Phellandrene                                                  ND
   Pulegone                                                            ND
   Sabinene                                                            ND
   Sabinene hydrate                                                    ND
   Terpineol                                                           ND
   Terpinolene                                                         ND
   trans-Caryophyllene                                                 ND
   trans-Nerolidol                                                     ND
   Valencene                                                           ND
   Total                                                               0




                                                                            4131 SW 47th AVENUE SUITE
                                                                            1408                                                   ___________________                    State License # n/a
                                                                            DAVIE, FL 33314                                        Jorge Segredo                          ISO Accreditation #
                                                                            1-954-368-7664                                         Lab Director                           97164
                                                                            info@eviolabsﬂ.com
      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 18 of 22



                                                                 Certiﬁcate of Analysis
                                                                 300MG RELAX BEARS
                                                                 300MG RELAX BEARS
                                                                 Matrix: N/A                                                                                                      Page 3 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                                Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                 Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                       Sampling Method: SOP Client Method




   Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
   Daminozide                              0.02                          1                              ND                            ppm                            Plant growth regulator
   Acephate                                0.01                          0.4                            ND                            ppm                            Insecticide
   Flonicamid                              0.01                          1                              ND                            ppm                            Pyridine Insecticide, Aphicide
   Oxamyl                                  0.01                          1                              ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                     Nematicide
   Methomyl                                0.01                          0.4                            ND                            ppm                            Carbamate Insecticide, Acaricide,
                                                                                                                                                                     Metabolite
   Thiamethoxam                            0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide
   Imidacloprid                            0.01                          0.4                            ND                            ppm                            Neonicotinoid Insecticide
   Dimethoate                              0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Metabolite
   Acetamiprid                             0.01                          0.2                            ND                            ppm                            Insecticide
   Thiacloprid                             0.01                          0.2                            ND                            ppm                            Neonicotinoid Insecticide,
                                                                                                                                                                     Molluscicide
   Aldicarb                                0.02                          0.4                            ND                            ppm                            Insecticide, Nematicide
   Dichlorvos                              0.05                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Metabolite
   Propoxur                                0.01                          0.2                            ND                            ppm                            Carbamate Insecticide, Acaricide
   Carbofuran                              0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
   Carbaryl                                0.01                          0.2                            ND                            ppm                            Insecticide
   Imazalil                                0.01                          0.2                            ND                            ppm                            Imidazole Fungicide
   Metalaxyl                               0.01                          0.2                            ND                            ppm                            Phenylamide Fungicide
   Chlorantraniliprole                     0.01                          0.2                            ND                            ppm                            Insecticide
   Phosmet                                 0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Spiroxamine                             0.01                          0.4                            ND                            ppm                            Morpholine Fungicide
   Naled                                   0.01                          0.5                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Methiocarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide,
                                                                                                                                                                     Molluscicide, Bird repellent
   Azoxystrobin                            0.01                          0.2                            ND                            ppm                            Fungicide
   Paclobutrazol                           0.01                          0.4                            ND                            ppm                            Triazole Plant growth regulator;
                                                                                                                                                                     Fungicide
   Malathion                               0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Myclobutanil                            0.01                          0.2                            ND                            ppm                            Triazole Fungicide
   Bifenazate                              0.01                          0.2                            ND                            ppm                            Insecticide
   Spirotetramat                           0.02                          0.2                            ND                            ppm                            Tetramic acid Insecticide
   Ethoprophos                             0.01                          0.2                            ND                            ppm                            Insecticide, Nematicide
   Fenoxycarb                              0.01                          0.2                            ND                            ppm                            Carbamate Insecticide
   Kresoxim-methyl                         0.01                          0.4                            ND                            ppm                            Strobilurin Fungicide, Bactericide
   Tebuconazole                            0.01                          0.4                            ND                            ppm                            Triazole Fungicide
   Diazanon                                0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide, Repellent




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408                                                     ___________________                    State License # n/a
                                                                          DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                          1-954-368-7664                                           Lab Director                           97164
                                                                          info@eviolabsﬂ.com
      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 19 of 22



                                                                 Certiﬁcate of Analysis
                                                                 300MG RELAX BEARS
                                                                 300MG RELAX BEARS
                                                                 Matrix: N/A                                                                                                      Page 4 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                                Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                 Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                       Sampling Method: SOP Client Method




   Pesticides                              LOQ                           Action Level                   Result                        Units                          Type
   Propiconazole                           0.01                          0.4                            ND                            ppm                            Triazole Fungicide
   Clofentezine                            0.01                          0.2                            ND                            ppm                            Tetrazine Acaricide
   Spinosad (Spinosyn A)                   0.01                          0.2                            ND                            ppm                            Insecticide
   Prallethrin                             0.05                          0.2                            ND                            ppm                            Synthetic pyrethroid Insecticide
   Triﬂoxystrobin                          0.01                          0.2                            ND                            ppm                            Strobilurin Fungicide
   Piperonyl butoxide                      0.01                          3                              ND                            ppm                            Cyclic aromatic; Performance
                                                                                                                                                                     enhancer, Synergist
   Chlorpyrifos                            0.01                          0.2                            ND                            ppm                            Organophosphate Insecticide
   Hexythiazox                             0.01                          1                              ND                            ppm                            Carboxamide Acaricide
   Etoxazole                               0.01                          0.2                            ND                            ppm                            Diphenyl oxazoline Acaricide
   Spiromesifen                            0.01                          0.2                            ND                            ppm                            Tetronic acid Insecticide
   Pyrethrins (Pyrethrin I)                0.01                          1                              ND                            ppm                            Insecticide
   Fenpyroximate                           0.01                          0.4                            ND                            ppm                            Pyrazolium Acaricide, Insecticide
   Pyridaben                               0.01                          0.2                            ND                            ppm                            Pyridazinone Insecticide, Acaricide
   Permethrins                             0.05                          0.2                            ND                            ppm                            Pyrethroid Insecticide
   Abamectin B1a                           0.02                          0.5                            ND                            ppm                            Insecticide
   Etofenprox                              0.01                          0.4                            ND                            ppm                            Pyrethroid Insecticide
   Bifenthrin                              0.01                          0.2                            ND                            ppm                            Acaricide, Insecticide
   Fludioxonil                             0.01                          0.4                            ND                            ppm                            Phenylpyrrole Fungicide
   Fipronil                                0.02                          0.4                            ND                            ppm                            Phenylpyrazole Insecticide
   Cypermethrin                            0.02                          1                              ND                            ppm                            Pyrethroid Insecticide, Veterinary
                                                                                                                                                                     substance
   Mevinphos                               0.01                          0.1                            ND                            ppm                            Organophosphate Insecticide,
                                                                                                                                                                     Acaricide
   Dimethomorph                            0.01                          0.1                            ND                            ppm                            Morpholine Fungicide
   Fenhexamid                              0.01                          0.1                            ND                            ppm                            Hydroxyanilide Fungicide
   Coumaphos                               0.01                          0.2                            ND                            ppm                            Insecticide
   Spinosad (Spinosyn D)                   0.01                          0.2                            ND                            ppm                            Insecticide




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408                                                     ___________________                    State License # n/a
                                                                          DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                          1-954-368-7664                                           Lab Director                           97164
                                                                          info@eviolabsﬂ.com
      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 20 of 22



                                                                Certiﬁcate of Analysis
                                                                300MG RELAX BEARS
                                                                300MG RELAX BEARS
                                                                Matrix: N/A                                                                                                      Page 5 of 7


      Green Roads                                                                                                                                            SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                               Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                      Sampling Method: SOP Client Method




   Residual solvent                                                               Action Level(ppm)                                  Pass/Fail                                Results(ppm)
   Hexanes (2,3-dimethylbutane)                                                   290                                                Pass                                     ND
   1,4-Dioxane                                                                    380                                                Pass                                     ND
   Pentanes (iso-pentane)                                                         5000                                               Pass                                     ND
   Pentanes (neo-pentane)                                                         5000                                               Pass                                     ND
   Butanes (iso-butane)                                                           5000                                               Pass                                     ND
   2-Butanol                                                                      5000                                               Pass                                     ND
   2-Ethoxyethanol                                                                160                                                Pass                                     ND
   2-Propanol                                                                     5000                                               Pass                                     ND
   Acetone                                                                        5000                                               Pass                                     ND
   Acetonitrile                                                                   410                                                Pass                                     ND
   Benzene                                                                        2                                                  Pass                                     ND
   Butanes (n-butane)                                                             5000                                               Pass                                     ND
   Cyclohexane                                                                    3880                                               Pass                                     ND
   Dichloromethane                                                                600                                                Pass                                     ND
   Hexanes (2,2-dimethylbutane)                                                   290                                                Pass                                     ND
   Xylenes-O (1,2-dimethylbenzene)                                                2170                                               Pass                                     ND
   Xylenes-M (1,3-dimethylbenzene)                                                2170                                               Pass                                     ND
   Xylenes-P (1,4-dimethylbenzene)                                                2170                                               Pass                                     ND
   Ethanol                                                                        5000                                               Pass                                     291.03
   Ethyl acetate                                                                  5000                                               Pass                                     ND
   Ethylbenzene                                                                   2170                                               Pass                                     ND
   Ethyl ether                                                                    5000                                               Pass                                     ND
   Ethylene Oxide                                                                 50                                                 Pass                                     ND
   Heptane                                                                        5000                                               Pass                                     ND
   n-Hexane                                                                       290                                                Pass                                     ND
   Isopropyl acetate                                                              5000                                               Pass                                     ND
   Methanol                                                                       3000                                               Pass                                     ND
   Hexanes (2-methylpentane)                                                      290                                                Pass                                     ND
   Hexanes (3-methylpentane)                                                      290                                                Pass                                     ND
   Pentanes (n-pentane)                                                           5000                                               Pass                                     ND
   Propane                                                                        5000                                               Pass                                     ND
   Tetrahydrofuran                                                                720                                                Pass                                     ND
   Toluene                                                                        1068                                               Pass                                     ND
   Xylenes                                                                        2170                                               Pass                                     ND




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408                                                     ___________________                    State License # n/a
                                                                         DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                         1-954-368-7664                                           Lab Director                           97164
                                                                         info@eviolabsﬂ.com
     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 21 of 22



                                                                Certiﬁcate of Analysis
                                                                300MG RELAX BEARS
                                                                300MG RELAX BEARS
                                                                Matrix: N/A                                                                                                      Page 6 of 7


      Green Roads                                                                                                                                            SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                  METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                               Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                  Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                      Sampling Method: SOP Client Method



   Cannabinoid Proﬁle Test Result-Analysis Method :SOP.T.40.020, SOP.T.30.050                                                        Analytical Batch:DA002282
   Reagent LOT ID                                             Dilution                                            Consumables Id
   032119.R04                                                 1
   032119.R03
   Full spectrum cannabinoid analysis utilizing High Performance Liquid Chromatography with UV detection (HPLC-UV). (Method: SOP.T.30.050 for sample prep and Shimadzu High
   Sensitivity Method SOP.T.40.020 for analysis. LOQ for all cannabinoids is 1 mg/L).
   Mycotoxin Analysis-Analysis Method :SOP.T.30.065, SOP.T.40.065                                                                    Analytical Batch:DA002292
   Analyte                                                  Results                                               Action Level
   Aﬂatoxin G2                                              ND                                                    0.02
   Aﬂatoxin G1                                              ND                                                    0.02
   Aﬂatoxin B2                                              ND                                                    0.02
   Aﬂatoxin B1                                              ND                                                    0.02
   Ochratoxin A+                                            ND                                                    0.02
   Aﬂatoxins B1, B2, G1, G2, and Ochratoxins A testing using LC-MS. (Method: SOP.T.30.065 for Sample Preparation and SOP.T40.065 Procedure for Mycotoxins Quantiﬁcation
   Using LCMS. LOQ 1.0 ppb). Total Aﬂatoxins (Aﬂotoxin B1, B2, G1, G2) must be <20µg/Kg. Ochratoxins must be <20µg/Kg.
   Micro Analysis-Analysis method :SOP.T.40.043                                                                                      Analytical Batch: DA002290
   Pathogens                                                                                   Results
   Aspergillus_terreus_1J2                                                                     not present in 1 gram.
   Aspergillus_niger                                                                           not present in 1 gram.
   Aspergillus_fumigatus                                                                       not present in 1 gram.
   Aspergillus_ﬂavus                                                                           not present in 1 gram.
   Salmonella_speciﬁc_gene                                                                     not present in 1 gram.
   Escherichia_coli_Shigella_spp_                                                              not present in 1 gram.
   Microbiological testing for Fungal and Bacterial Identiﬁcation via Polymerase Chain Reaction (PCR) method consisting of sample DNA ampliﬁed via tandem Polymerase Chain
   Reaction (PCR) as a crude lysate which avoids puriﬁcation. (Method SOP.T.40.043) If a pathogenic Escherichia Coli, Salmonella, Aspergillus fumigatus, Aspergillus ﬂavus,
   Aspergillus niger, or Aspergillus terreus is detected in 1g of a sample, the sample fails the microbiological-impurity testing.




                                                                         4131 SW 47th AVENUE SUITE
                                                                         1408                                                     ___________________                    State License # n/a
                                                                         DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                         1-954-368-7664                                           Lab Director                           97164
                                                                         info@eviolabsﬂ.com
     This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
     analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
     IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
     Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
     State determined thresholds for human safety for consumption and/or inhalation.
Case 0:19-cv-62342-AHS Document 15-2 Entered on FLSD Docket 10/25/2019 Page 22 of 22



                                                                 Certiﬁcate of Analysis
                                                                 300MG RELAX BEARS
                                                                 300MG RELAX BEARS
                                                                 Matrix: N/A                                                                                                      Page 7 of 7


      Green Roads                                                                                                                                             SAMPLE:DA90321005-002
      5150 SW 48TH WAY DAVIE                                                                                                                   METRC/Biotrack#N/A Harvest/Lot ID: 182318
      FL, USA 33314                                                                                                                                Batch#: 182318, Sample Size: N/A -grams
      (844) 747-3367                                                                                                                                 Ordered: 03/20/19 Sampled:03/20/19
      LAURA@GREENROADSWORLD.COM
                                                                                                                                                   Completed: 03/27/19 Expires: 03/27/20
                                                                                                                                                       Sampling Method: SOP Client Method



   Pesticide Analysis-Analysis Method:SOP.T.30.065, SOP.T.40.065                                                                                 Analytical Batch :DA002288
   Reagent LOT/ID                                                        Dilution                                            Consumables ID
   032019.R15                                                            1                                                   18G02C0-155
                                                                                                                             U1AX005180181025
   Pesticide screen is performed using LC-MS which can screen down to below single digit ppb concentrations for regulated Pesticides. Currently we analyze for 57 Pesticides.
   (Method: SOP.T.30.065 Sample Preparation for Pesticides Analysis via LCMSMS and SOP.T40.065 Procedure for Pesticide Quantiﬁcation Using LCMS).
   Heavy Metals Analysis-Analysis-Method:SOP.T.40.050, SOP.T.30.052                                                                              Analytical Batch: DA002281
   Reagent LOT/ID                                              Dilution                                                   Consumables ID
   032119.R02                                                  50
   031819.R20
   011519.01
   021319.R15
   031219.R17
   030619.01
   Heavy Metals screening is performed using ICP-MS (Inductively Coupled Plasma – Mass Spectrometer) which can screen down to below single digit ppb concentrations for
   regulated heavy metals using Method SOP.T.30.052 Sample Preparation for Heavy Metals Analysis via ICP-MS and SOP.T.40.050 Heavy Metals Analysis via ICP-MS.
   Metal                                                    Result                                                  Action-Level
   Arsenic                                                  ND                                                      1.500
   Cadmium                                                  ND                                                      0.500
   Lead                                                     ND                                                      0.500
   Mercury                                                  ND                                                      3
   Abbreviation:ppm=Parts Per Million
   Residual SolventsAnalysis Method:SOP.T.40.032                                                                                      Analytical Batch :DA002315
   Residual solvents screening is performed using GC-MS which can detect below single digit ppm concentrations. Currently we analyze for 34 Residual solvents. (Method:
   SOP.T.30.042 Residual Solvents Analysis via GC-MS).
   Terpenes screening-Analysis-Method:SOP.T.40.090                                                                                    Analytical Batch :DA002286
   Terpenoid proﬁle screening is performed using GC-MS with Liquid Injection (Gas Chromatography – Mass Spectrometer) which can screen 38 terpenes using Method
   SOP.T.40.091 Terpenoid Analysis Via GC-MS/MS.




                                                                          4131 SW 47th AVENUE SUITE
                                                                          1408                                                     ___________________                    State License # n/a
                                                                          DAVIE, FL 33314                                          Jorge Segredo                          ISO Accreditation #
                                                                          1-954-368-7664                                           Lab Director                           97164
                                                                          info@eviolabsﬂ.com
      This report shall not be reproduced, unless in its entirety, without written approval from EVIO Labs. This report is an EVIO Labs certiﬁcation. The results relate only to the material or product
      analyzed. Test results are conﬁdential unless explicitly waived otherwise. Void after 1 year from test end date. Cannabinoid content of batch material may vary depending on sampling error.
      IC=In-control QC parameter, NC=Non-controlled QC parameter, ND=Not Detected, NA=Not Analyzed, ppm=Parts Per Million, ppb=Parts Per Billion. Limit of Detection (LoD) and Limit Of
      Quantitation (LoQ) are terms used to describe the smallest concentration that can be reliably measured by an analytical procedure. RPD=Reproducibility of two measurements. Action Levels are
      State determined thresholds for human safety for consumption and/or inhalation.
